Citation Nr: 0712677	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes, 
cervical spine, to include as secondary to the service 
connected disability of compression fracture T-11, with 
osteoarthritis L5-S1.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel





INTRODUCTION

The veteran had active service from May 1986 to October 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran is service connected for residuals of a 
compression fracture T-11, with osteoarthritis L5-S1.

2.  The veteran's degenerative changes of the cervical spine 
were not manifested in service, arthritis was not manifest 
within one year of separation from service, and they are not 
proximately due to the veteran's service connected residuals 
of a compression fracture T-11, with osteoarthritis L5-S1.


CONCLUSION OF LAW

Degenerative changes of the cervical spine were not incurred 
in service, presumed to have been incurred in service, nor 
are they proximately caused by or due to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal 
Circuit Court held that the VCAA notice must be provided 
prior to the initial decision or prior to readjudication, and 
such duty to notify cannot be satisfied by post-decisional 
communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of service connection for degenerative changes of 
the cervical spine.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
In a VCAA letter of March 2005 the appellant was informed of 
the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  He was also asked to identify any other information 
or evidence he believed to be relevant to his claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The notice predated the rating 
decision.

Despite the inadequate notice provided to the veteran on the 
disability rating or effective date elements of his claim, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate effective date to be assigned had service 
connection been awarded are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained, and the RO arranged 
for the veteran to undergo a VA examination to clarify the 
nature and etiology of the claimed disability.  Therefore, 
the Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

In this case, the appellant seeks service connection for 
degenerative changes of the cervical spine to include as 
secondary to his service connected residuals of compression 
fracture T-11, with osteoarthritis L5-S1.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.  Service connection may also be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 
3.309(a).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for degenerative changes of the cervical 
spine on a secondary basis, the evidence must show that it 
was caused or aggravated by a service-connected disease or 
injury.  

After a careful review of the evidence of record, the Board 
finds that service connection for degenerative changes of the 
cervical spine is not warranted.  The veteran asserts that 
his degenerative changes of the cervical spine are due to his 
service connected residuals of a compression fracture T-11, 
with osteoarthritis L5-S1.  In support of his claim he 
submitted a note from his primary care provider, Dr. N.M., 
received in February 2005 which states that "[i]t is my 
opinion that the present arthritis in the thoracic spine and 
cervical spine of [the veteran] is as least likely as not to 
be related to his arthritis of his lumbar spine because it 
has spread to these other areas of the spine."

Enlistment physical of May 1986 notes the veteran's spine and 
musculoskeletal system as normal.  In June 1989 the veteran 
complained of low back pain radiating to the C-spine.  X-ray 
findings included mild anterior wedging T11 but otherwise 
were negative.  In September 1990 the veteran was seen for 
neck pain which had been ongoing for one week.  There was no 
trauma reported.  The assessment was neck spasm.  Separation 
physical of September 1991 noted the veteran's spine and 
musculoskeletal system as normal.  In the accompanying Report 
of Medical History the veteran did not complain of neck pain 
or any other problems associated with the cervical spine.  

VA outpatient treatment records dated between January 1998 
and January 2003 note complaints of and treatment for neck 
pain.  VA cervical spine x-rays of August 1998 note a finding 
of minimal changes degenerative disc disease at C5-6.  VA 
outpatient treatment records of December 2000 note a prior 
history of degenerative joint disease of the cervical spine 
C5-6 and evidence of muscle spasms of the neck in 1997 and 
1998 by x-ray.  The assessment was neck pain and myalgia.  

VA examination of June 2005 notes that the veteran reported 
an onset of neck pain in 1992 without a history of trauma.  
The report noted that an x-ray of the cervical spine of 
October 2003 showed discogenic degenerative changes at C5, C6 
level, moderately severe.  The diagnosis included 
degenerative joint disease with degenerative disc disease, 
cervical spine.  The examiner opined that it was less likely 
than not related to the osteoarthritic changes in the facet 
joints of the lumbar spine with residuals because there was 
no relationship between the two onsets of discomfort.  The 
examiner was a certified physician assistant.  The 
examination report was reviewed and approved by a VA 
physician.

In October 2005, the veteran's claims file was returned to 
that same VA physician's assistant to ensure that he had an 
opportunity to review the veteran's documented medical 
history, and to consider that history in rendering his 
opinion.  After a review of the claim file, the outpatient 
treatment records and an examination of the veteran, the 
examiner opined that "[d]egenerative joint disease with 
degenerative disk disease of cervical spine, [are] less 
likely than not related to the compression fracture of T11 
with osteoarthritis of L5-S1."  The examiner again relied on 
the fact that there was no relationship between the two 
onsets of discomfort for these disabilities.  The examination 
report was reviewed and approved by a VA physician.

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for degenerative changes of the 
cervical spine on a direct and secondary basis.  

While the veteran complained of neck pain while in service, 
his separation physical noted his spine and musculoskeletal 
system as normal.  The first documented complaints of neck 
pain and treatment for neck pain are in January 1998.  The 
first diagnosis of degenerative changes of the cervical spine 
is from August 1998.  This is 7 years after discharge from 
service, 6 years past the presumptive period for service 
connection.  

The Board notes that the veteran has consistently reported an 
onset of neck pain in 1992.  However, there is no diagnosis 
of degenerative changes until August 1998.  While the veteran 
is competent to report symptoms as they come to him through 
his senses, he is not competent to provide evidence of 
medical etiology, or to link his reported symptoms to the 
recently diagnosed degenerative changes.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also, Routen v. Brown, 
10 Vet. App. 183, 196 (19997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge.").  
In this case, there is no medical evidence linking the 
diagnosis of degenerative changes of the cervical spine to 
military service.

In short, the Board finds that there is no evidence that the 
veteran's degenerative changes of the cervical spine were 
incurred in service or within one year of separation from 
service and service connection on a direct basis is denied.

Furthermore, the Board notes that the preponderance of the 
evidence is also against a finding of service connection for 
degenerative changes of the cervical spine on a secondary 
basis.  The veteran has argued that his degenerative changes 
of the cervical spine are secondary to the service connected 
residuals of compression fracture T-11, with osteoarthritis 
L5-S1.  The record contains a medical opinion from the 
veteran's primary VA physician stating that the veteran's 
current arthritis of the cervical spine is as likely as not 
related to his arthritis of his lumbar spine because it has 
spread to these other areas of the spine.  The physician did 
not state whether he had reviewed the veteran's claim file, 
or the basis for his opinion.

VA examination reports of June 2005 and October 2005 rendered 
after and examination of the veteran and a review of the 
claims file, note an opinion that the veteran's degenerative 
joint disease with degenerative disk disease of the cervical 
spine is less likely than not related to the compression 
fracture of T11 with osteoarthritis of L5-S1.  The Board 
notes that this opinion was rendered after an examination of 
the veteran, a review of the claims file and available VA 
outpatient treatment records.  The opinion was provided in 
conjunction with a detailed examination of the veteran's 
current condition and past medical history, and the examiner 
specifically relied on aspects of the veteran's documented 
medical history in rendering his opinion.  As such, the Board 
places greater weight on the June 2005 and October 2005 
opinions than on the VA physician's opinion received in 
February 2005 because the opinions.  Ultimately the Board has 
the obligation to assess the weight of the evidence.  

The Board recognizes that the June 2005 and October 2005 
opinions were rendered by a certified physician's assistant 
while the February 2005 opinion was rendered by a physician.  
However, the June and October 2005 opinions were reviewed and 
approved by a VA physician.  Thus, the Board finds that the 
fact that the opinions and examination were conducted by a 
physician's assistant does not make them less probative.

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's degenerative 
changes of the cervical spine were incurred in service or 
within a year from separation from service, or are 
proximately caused by the veteran's service connected 
residuals of compression fracture of T11, with osteoarthritis 
of L5-S1.  Thus, the claim of entitlement to service 
connection for degenerative changes of the cervical spine is 
denied both on a direct and secondary basis.


ORDER

Service connection for degenerative changes of the cervical 
spine is denied.



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


